— Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision *1009and order of this Court dated January 27, 1986 (People v Mitchell, 116 AD2d 744 [1986]), affirming a judgment of the Supreme Court, Kings County, rendered March 31, 1977.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Dillon, J.E, Angiolillo, Leventhal and Lott, JJ., concur.